11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Yvonne Annette Prince
Appellant
Vs.                   No. 11-02-00243-CR B Appeal from Dallas County
State of Texas
Appellee
 
Appellant has failed to comply with this
court=s November 19, 2002, order directing her to
file the appellate record by January 6, 2003. 
Appellant has failed to file an affidavit of inability to pay, and the
clerk of the trial court has informed this court that appellant has failed to
pay for her record.  Appellant is
represented by retained counsel. 
Therefore, the failure to file the clerk=s record is due to appellant=s actions.  TEX.R.APP.P.
37.3(b).
The appeal is dismissed for want of
prosecution.  Rule 37.3(b).
 
PER CURIAM
 
January 23, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.